PER CURIAM.
This cause came on to be heard upon the joint stipulation of counsel that the above entitled cause be docketed in this Court, and that said cause be remanded to the Tax Court of the United States, and was submitted to the Court
On consideration whereof, it is now here ordered and adjudged by this Court that the above entitled and numbered cause be remanded to the Tax Court of the United States, with directions to enter an order that there are now overpayments in income and excess profits taxes for the year 1935 in the respective amounts of $268.62 and $97.68, and in income tax for the year 1936 in the amount of $504.90, said payments having been made subsequent to the filing of the petition (Section 809(a) of the Revenue Act of 1938, 26 U.S.C.A.Int.Rev.Acts, page 1151).
It is further ordered that a certified copy of the joint stipulation of counsel to remand and of this judgment be forwarded to the Tax Court of the United States by the Clerk of this Court.